Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Laurence A. Greenberg (Reg. No. 29308) on August 9, 2022.
The application has been amended as follows: 
Replace Claim 1 as follows:
A knock detection device, comprising: 
a support structure having a Helmholtz resonant cavity with an opening forming a neck, said support structure having a size configured according to a frequency of sound waves emitted by knocking; 
a proximity sensor; 
at least one sound sensor surrounded by said cavity of said support structure, said sound sensor having a sound-receiving portion facing towards said opening; and 
a signal processing unit; 
said proximity sensor and said sound sensor being respectively electrically connected to said signal processing unit; and 
said signal processing unit at least one of receiving or processing a signal of said sound sensor according to a signal of said proximity sensor;
wherein said proximity sensor includes an infrared LED, two infrared receiving tubes each disposed on one of two opposite sides of said infrared LED, and light limiting structures each disposed between said infrared LED and aPage 3 of 12Application No. 17/213,583 Amendment dated 6/1/22 Reply to Office action of 3/7/22respective one of said infrared receiving tubes for detecting at least one of a presence or a movement of a user based on an infrared reflection principle.
Cancel claim 8.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NABIL H SYED whose telephone number is (571)270-3028. The examiner can normally be reached 8:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Zimmerman can be reached on (571)272-3059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NABIL H SYED/Primary Examiner, Art Unit 2683